EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 16 April 2021 is acknowledged and entered.  Following the amendment, claims 25, 26, 28, 29, 31, 48 and 49 are canceled, claim 24, 30, 32, and 47 are amended, and the new claims 17 and 18 are added.  
Currently, claims 24, 27, 30, and 32-47 are pending.   

Withdrawal of Objections and Rejections:
All objections and rejections of claims 25, 26, 28, 29, 31, 48 and 49 are moot as the applicant has canceled the claims.
The prior art rejection of claims 24, 27, 30, 36-41, 44 and 47 under 35 U.S.C. 103(a) as being unpatentable over Watzig et al. (US 8,895,012, 11/25/2014); or Watzig et al. (US 9,034,817, 5/19/2015); or Watzig et al. (US 2010/0028367, 2/4/2010) is withdrawn in view of applicant’s amendment.
The prior art rejection of claims 24, 27, 30, 36-41 and 44-47 under 35 U.S.C. 103(a) as being unpatentable over Watzig et al. (US 8,895,012, 11/25/2014); or Watzig et al. (US 9,034,817, 5/19/2015); or Watzig et al. (US 2010/0028367, 2/4/2010), and further in view of O'Brien et al. (Gastroenterology. 1991 Jul;101(1):39-46), is withdrawn in view of applicant’s amendment.

Interview Summary 
See attached PTO-413.

Rejoinder of Claims
Claim 24 is generic and allowable. The dependent claim 34, directed to the non-elected species (a regimen of every 7 days), has all the limitations of the allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the species election requirement A. between a regimen of every 7 days and a regimen of every 14 days, as set forth in the Office Action mailed on 8/15/2018, is hereby withdrawn and claim 34 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dana M. Daukss on 03 May 2021.
The application has been amended as follows: 
Claims 42 and 43 have been canceled.
Claim 24: the content has been replaced by the following:
-- 24. A method for the treatment of an inflammatory disease or an IL-6- mediated condition in a human, said method comprising administering to a human in need thereof an effective amount of a polypeptide dimer that inhibits IL-6 trans-signaling, wherein the polypeptide dimer comprises two monomers, each monomer comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 1, and comprises the gp130 D6 domain corresponding to the amino acids at positions 585-595 of SEQ ID NO: 1, and an Fc domain hinge region comprising the amino acids at positions 609-612 of SEQ ID NO: 1, and each monomer does not comprise a linker between the gp130 D6 domain and the Fc domain hinge region; wherein the effective amount is 60 mg to 750 mg of the polypeptide dimer; and wherein the polypeptide dimer is administered every 7-60 days. --

Claim 27: in line 1, “the monomers comprise" has been replaced by -- each monomer comprises --.

Claim 30: in line 1, “the dose" has been replaced by -- the effective amount --.

Claim 40: in line 2, -- the -- has been added before “inflammatory bowel disease”.

Conclusion:
Claims 24, 27, 30, 32-41 and 44-47 are allowed.


Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
5/4/21